DETAILED ACTION

Status of Claims

This action is in reply to the application filed on June 15, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-42 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-11, 21-31 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2015/0088302) in view of Penkar (US 2005/0209731 A1).

Claim 1
Mountz discloses the following limitations:

A computerized system for managing product inventory of a plurality of different entities at one or more of a plurality of facilities comprising one or more storage structures served by robotic handlers, the computerized system comprising:

a network interface coupled to a communication network; (see at least Fig 8, 808 and paragraph 0087 – communication components such as wireless networking components or other components for providing wireless communications between robotic drive unit and the management component 210).

one or more storage devices (see at least Fig 8: 804 and paragraph 0084). 

storing a database containing product ownership information, the product ownership information comprising identification of the plurality of different entities; (see at least 0071 –Transfer data may identify the inventory items held by the inventory holder and identify the inventory holder, such by a holder identifier).

and one or more processors coupled to the network interface and the one or more storage devices, (see at least Fig 8; 802).

 the one or more processors configured to execute a plurality of computer program instructions loaded from the one or more storage devices, (see at least Fig 8; 806 and paragraph 0085 – The memory 804 may be used to store any number of executable components that are executable by the processor(s) 802).

the plurality of computer program instructions, which when executed by the one or more processors, cause the one or more processors to: activate a first subset of the robotic handlers at one of the facilities to physically store a first product of a particular product type into a storage location in a first storage structure; (see at least paragraph 0068 and claim 1-plurality of portable inventory holders configured to store inventory items in a first facility).


receive, via the communication network, an order of the particular product type from a second entity included among the plurality of different entities identified in the database; (see at least paragraph 0019-an order may specify certain inventory items to be transferred from multiple inventory holders 104 of the first facility 102 (a) to the second facility 102 (b)).

the second entity being different than the first entity (see at least paragraph 0018; different businesses).

and activate a second subset of the robotic handlers to retrieve the first product from the storage location in the first storage structure for use in fulfilling the order of the particular product type for the second entity (see at least paragraphs 0074-0075 and claim 1-the second unmanned drive units to perform one or more second actions comprising removing the receiving one of the portable inventory holders).

Mountz does not explicitly discloses the feature of updating databases to record transfer of ownership of products between two facilities however Penkar does:

before or after activating the first subset of the robotic handlers, update the database to record that the first product is owned by a first entity included among the plurality of different entities identified the database: (see at least paragraph 0028).

update the database to record a transfer of ownership of the first product stored at the storage location in the first storage structure from the first entity to the second entity; (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter 


Claim 2
Furthermore Mountz discloses the following limitations:

determining that the second entity has an inventory shortfall of the particular product type and is unable to fulfill the order of the particular product type.

Mountz does not explicitly discloses the feature of updating databases to record transfer of ownership of products between two facilities however Penkar does:

wherein the one or more processors are configured to update the database to record the transfer of the ownership of the first product at the storage location in the first storage structure from the first entity to the second entity (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 3
Furthermore Mountz discloses the following limitations:

verifying that the second entity is purchasing the first product from the first entity (see at least paragraph 0019).

Mountz does not explicitly discloses the feature of updating databases to record transfer of ownership of products between two facilities however Penkar does:

updating the database to record the second entity purchasing the first product from the first entity (see at least paragraph 0028).

wherein the one or more processors are further configured to update the database to record the transfer of the ownership of the first product at the storage location in the first storage structure from the first entity to the second entity (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 4
Furthermore Mountz discloses the following limitations:

wherein the one or more processors are further configured to:

activate a third subset of the robotic handlers that is different from the first subset of the robotic handlers and the second subset of the robotic handlers to physically store a second product of the particular product type into a storage location in a second storage structure, the second storage structure being at a different one of the facilities than the first storage structure; (see at least paragraph 0074 – multiple robotic handlers available for use at the second facility).

Mountz does not explicitly discloses the feature of updating databases to record transfer of ownership of products between two facilities however Penkar does:

before or after activating the third subset of the robotic handlers, update the database in the one or more storage devices to record that the second product stored at the storage location in the second storage structure is owned by the second entity; and (see at least paragraph 0028).

after receiving the order, update the database to record a transfer of ownership of the second product at the storage location in the second storage structure from the second entity to the first entity, whereby the ownership of the first product and the second product is swapped between the first entity and the second entity. (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 5
Furthermore Mountz discloses the following limitations:

wherein the one or more processors are further configured to:

when activating the first subset of the robotic handlers to store the first product in the storage location in the first storage structure, activate the first subset of the robotic handlers to physically store the first product in the first storage structure within a first storage bin; (see at least paragraph 0068-unmanned robotic drive units to move portable inventory holders for transfer of inventory items in a first inventory area).
when activating the third subset of the robotic handlers to store the second product in the storage location in the second storage structure, activate the third subset of the robotic handlers to physically store the second product in the second storage structure within a second storage bin; (see at least paragraph 0074).

activate a fourth subset of the robotic handlers to retrieve the first storage bin from the first storage structure and thereby fulfill the order of the particular product type for the second entity. (see at least paragraphs 0075-0076).
Mountz does not explicitly discloses the feature of updating databases to record transfer of ownership of products between two facilities however Penkar does:

after receving the order, update the database to record a transfer of ownership of content of the first storage bin from the first entity to the second entity and ownership of content of the second storage bin from the second entity to the first entity, whereby the ownership of the content of the first storage bin and the ownership of the content of the second storage bin are swapped between the first entity and the second entity; (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 6
Furthermore, Penkar discloses the following limitations:

wherein the one or more processors are configured to execute the transfer of the ownership of the content of the first storage bin from the first entity to the second entity and the ownership of the content of the second storage bin from the second entity to the first entity at any time corresponding to the activation of the robotic handlers and the fulfillment of the order of the particular product type for the second entity. (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 7

Mountz does not explicitly discloses the feature of updating databases to record transfer of ownership of products between two facilities however Penkar does:

wherein the one or more processors are further configured to:

before receiving the order, and before or after activating the first subset of the robotic handlers, update the database in the one or more storage devices to record that the content of the first storage bin is owned by the first entity; and (see at least paragraph 0028).

before receiving the order, and before or after activate the third subset of the robotic handlers, update the database in the one or more storage devices to record that the content of the second storage bin is owned by the second entity. (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 8
Furthermore Mountz discloses the following limitations:

wherein the one or more processors are further configured to:

query the database to determine whether the content of the first storage bin is equal to the content of the second storage bin; and after receiving the order, (see at least paragraph 0019-balance inventories).

Mountz does not explicitly discloses the feature of updating databases to record transfer of ownership of products between two facilities however Penkar does:

update the database to record the ownership of the content of the first storage bin and the second storage bin being swapped at least partly in response to determining that the content of the first storage bin is equal to the content of the second storage bin (see at least paragraph 0028). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 9
Furthermore Mountz discloses the following limitations:

wherein the one or more processors are further configured to, in response to a determination that the content of the first storage bin and the content of the second storage bin are not equal, perform at least one of the following: (see at least paragraphs 0019).

(a) activate a robotic worker at the one of the facilities to equalize the content of the first storage bin relative to the content of the second storage bin; (see at least paragraphs 0021, 0024 and 0035).

(b) activate, at the one of the facilities, (4) a fifth subset of the robotic handlers to deliver the first storage bin to a human-attended workstation, and (1) a human-machine interface to instruct a human worker of the human-attended workstation to equalize the content of the first storage bin relative to the content of the second storage bin;

(c) activate a robotic worker at the different one of the facilities to equalize the content of the second storage bin relative to the content of the first storage bin; and

(d) activate, at the different one of the facilities, (1) a sixth subset of the robotic handlers to deliver the second storage bin to a human-attended workstation, and (ii) a human- machine interface of the human-attended workstation to instruct a human worker of the human-attended workstation to equalize the content of the first storage bin relative to the content of the second storage bin.

Claim 10
Furthermore Mountz discloses the following limitations:

wherein the one or more processors are further configured to activate another subset of the robotic handlers to retrieve the second product from the second storage structure for relocation of the second product to the one of the facilities (see at least paragraphs 0074-0076).



after updating the database to record the transfer of the ownership of the second product at the storage location in the second storage structure from the second entity to the first entity. (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Mountz and Penkar in order to provide an improved logistics system (Penkar paragraph 0028).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 11
Furthermore Mountz discloses the following limitations:

wherein the first storage structure and the second storage structure are in different cities (see at least paragraph 0018).

Claims 12-20 and 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2015/0088302) in view of Penkar (US 2005/0209731 A1), further in view of McGuffie (US 7,596,508 B1).


Claim 12
The combination Mountz/Penkar does not explicitly discloses the following limitations, however McGuffie does:

wherein the one or more processors are further configured to:

receive a reservation message from the second entity requesting that the particular product type be reserved; (see at least abstract).

query the database to confirm that the first product is available for reservation: (see at least abstract).

reserve the first product for the second entity by recording in the database an indication that the first product is reserved for the second entity after confirming that the first product is available: and (see at least abstract and figure 1).


start a reservation period during which the first product is exclusively held for the second entity, such that the first product is unavailable for reservations by other of the different entities. (see at least abstract and figure 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Mountz/Penkar with the teachings in McGuffie in order to improve customer’s satisfaction (McGuffie column 2 lines 10-12).  A person of 


Claim 13
McGuffie in at least abstract discloses a system for searching product pricing data and product availability data in a multi-entity database.  A sales processor is operable to receive user reservation of available product determined by the search.  McGuffie does not explicitly discloses the following limitation:

wherein the one or more processors are further configured to charge a reservation fee to the second entity for reserve the first product.

However charging a reservation fee would have been obvious in view of the teachings in McGuffie and is a common practice in the art  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Mountz/Penkar with the teachings in McGuffie in order to improve customer’s satisfaction (McGuffie column 2 lines 10-12).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 14
McGuffie in at least abstract discloses a system for searching product pricing data and product availability data in a multi-entity database.  A sales processor is operable to receive user reservation of available product determined by the search.  McGuffie does not explicitly discloses the following limitation:

wherein the one or more processors are further configured to update the database by reversing the indication that the first product is reserved and making the first product available for reservation by the other of the different entities, when no order corresponding to the first product is received from the second entity within the reservation period.

However reversing an indication that a product is reserved to make it available for reservation would have been obvious in view of the teachings in McGuffie and is a common practice in the art .  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Mountz/Penkar with the teachings in McGuffie in order to improve customer’s satisfaction (McGuffie column 2 lines 10-12).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 15
The combination Mountz/Penkar does not explicitly discloses the following limitations, however McGuffie does:

wherein the one or more processors are further configured to:

receive a product availability request for the particular product type from the second entity; (see at least abstract and figure 1).

parse the product availability request for one or more requirements associated with the product availability request; (see at least abstract and figure 1).

search the database for one or more products that match the one or more requirements associated with the product availability request, wherein a result from the search at least shows an availability of the first product owned by the first entity; and (see at least abstract and figure 1).

to a requestor from which the product availability request was received, send information about the first product. (see at least abstract and figure 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Mountz/Penkar with the teachings in McGuffie in order to improve customer’s satisfaction (McGuffie column 2 lines 10-12).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 16
McGuffie in at least abstract discloses a system for searching product pricing data and product availability data in a multi-entity database.  McGuffie does not explicitly discloses the following limitation:

wherein the one or more processors. are further configured to restrict the search for the one or more products to only include available products owned by one or more entities identified in a whitelist associated with the second entity.

However restricting a search as claimed, would have been an obvious variation to the teachings in McGuffie and common database searching techniques in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Mountz/Penkar with the teachings in McGuffie in order to improve customer’s satisfaction (McGuffie column 2 lines 10-12).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 17
McGuffie in at least abstract discloses a system for searching product pricing data and product availability data in a multi-entity database.  McGuffie does not explicitly discloses the following limitation:

wherein the one or more processors are further configured to restrict the search for the one or more products to not include in-stock products owned by one or more entities identified in a blacklist associated with the second entity.

However restricting a search as claimed, would have been an obvious variation to the teachings in McGuffie and common database searching techniques in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Mountz/Penkar with the teachings in McGuffie in order to improve customer’s satisfaction (McGuffie column 2 lines 10-12).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 18
McGuffie in at least abstract discloses a system for searching product pricing data and product availability data in a multi-entity database.  McGuffie does not explicitly discloses the following limitation:

wherein the one or more processors are further configured to restrict the search for the one or more products to only include available products with a selling price that is less than or equal to a preferred maximum purchase price defined by the second entity in the product availability request.

However restricting a search as claimed, would have been an obvious variation to the teachings in McGuffie and common database searching techniques in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to 


Claim 19
McGuffie in at least abstract discloses a system for searching product pricing data and product availability data in a multi-entity database.  McGuffie does not explicitly discloses the following limitation:

wherein the one or more processors are further configured to restrict the search for the one or more products to only include available products that are within a predetermined radius of a preferred destination defied in the product availability request.

However restricting a search as claimed, would have been an obvious variation to the teachings in McGuffie and common database searching techniques in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Mountz/Penkar with the teachings in McGuffie in order to improve customer’s satisfaction (McGuffie column 2 lines 10-12).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 20
McGuffie in at least abstract discloses a system for searching product pricing data and product availability data in a multi-entity database.  McGuffie also discloses delivery schedule (see at least figure 4B).  McGuffie does not explicitly discloses the following limitation:

wherein the one or more processors are further configured to restrict the search for the one or more products to only include available products that are deliverable within a preferred delivery timeline specified in the product availability request.


However restricting a search as claimed, would have been an obvious variation to the teachings in McGuffie and common database searching techniques in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Mountz/Penkar with the teachings in McGuffie in order to improve customer’s satisfaction (McGuffie column 2 lines 10-12).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

As per claims 21-42, claims 21-42 recite substantially similar limitations to claims 1-20 and are therefore rejected using the same art and rationale set forth above.    

	







CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687